United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bedford Park, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-707
Issued: August 7, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 18, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ October 31, 2006 merit decision and May 23, 2006 schedule award
decision. Under 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
this case.
ISSUE
The issue is whether appellant has more than 12 percent impairment to the right upper
extremity and a 12 percent permanent impairment to the left upper extremity.
FACTUAL HISTORY
Appellant, a 44-year-old clerk, filed a claim for a bilateral carpal tunnel condition causally
related to employment factors. The Office accepted the claim for bilateral carpal tunnel syndrome.
The Office medical adviser noted that appellant underwent carpal tunnel release surgery
on May 9 and June 19, 2001. The procedures were performed by Dr. Joseph A. Franco, Boardcertified in orthopedic medicine.

In a report dated February 17, 2004, Dr. Michael S. Bednar, Board-certified in orthopedic
medicine, stated:
“Today on examination [appellant] has a full range-of-motion of her elbow,
forearm, wrist and fingers. She has a negative Tinel’s sign over the median nerves
bilaterally. With Phalen’s maneuver at approximately 30 seconds she complains of
pain at the wrist on the right side and 45 second similar symptoms on the left side.
She does not complain of any numbness or tingling into her fingers. Abductor
pollicis brevis strength appears to be 5/5 bilaterally. Neurovascular examination
appears within normal limits. There is no evidence of tendonitis present in either
wrist. No evidence of carpal instability is seen.”
On July 23, 2004 appellant filed a Form CA-7 claim for a schedule award based on a
partial loss of use of her left and right upper extremities.
In a September 22, 2004 report, Dr. Daniel G. Torres, a specialist in rheumatology, found
that appellant had severe pain in her wrists and forearms and paresthesis in both hands, causally
related to her work-related bilateral carpal tunnel syndrome. He advised that she had reached
maximum medical improvement.
In a report dated April 1, 2005, an Office medical adviser found that appellant had a
12 percent right upper extremity impairment and a 12 percent left upper extremity impairment
pursuant to the American Medical Association, Guides to the Evaluation of Permanent
Impairment fifth edition. The Office medical adviser noted that the medical evidence of record,
as manifested by Drs. Bednar, Franco and Dr. Scott Yen, Board-certified in orthopedic surgery,
indicated that appellant experienced pain and sensory deficit due to her work-related bilateral
carpal tunnel condition.1 Relying on Table 16-10, page 482 and Table 16-15, page 492 of the
A.M.A., Guides, the Office medical adviser rated Grade 3 impairment for sensory deficit/pain in
the distribution of the median nerve to the thumb and index finger on the right, based on a
30 percent deficit out of a maximum 39 percent.2 He noted that strength was normal and range
of motion was normal. The Office medical adviser found that appellant reached maximum
medical improvement on March 1, 2002, the date he returned to full duty.
In a report dated June 28, 2005, Dr. Yen, a Board-certified in orthopedic surgeon, stated
that appellant had severe pain in her forearms and paresthesis in both hands, caused by her workrelated bilateral carpal tunnel syndrome. He advised that she had distribution in the median
nerve and could perform activities; however, appellant became fatigued early due to pain and
numbness. Dr. Yen noted that she registered 40 degrees of dorsiflexion in both the left and right
wrists, as opposed to a normal range of motion of 60 degrees. He stated that appellant had some
atrophy of the thenar muscles, with good strength. However, due to pain and persistent
1

The Board notes that the Office medical adviser stated that one of the reports he relied upon was from
Dr. Franco, the physician who performed appellant’s carpal tunnel release procedures. Dr. Franco did not submit a
report containing an impairment evaluation. The Office medical adviser apparently was referring to Dr. Torres.
2

The Office medical adviser did not cite a specific physician or indicate the specific source for the findings upon
which he relied.

2

numbness appellant tired easily. Dr. Yen advised that both sides were affected equally, 50 to 75
percent of normal.3
On May 23, 2006 the Office granted appellant a schedule award for a 12 percent
impairment of his right upper extremity and a 12 percent impairment of her left extremity,
covering the period April 16, 2004 to September 22, 2005, for a total of 74.88 weeks of
compensation.
On September 6, 2006 appellant requested reconsideration.
In a report dated
September 27, 2006, Dr. Yen found that she had an additional 30 percent impairment of the left
wrist due to atrophy, for a total 40 percent impairment of the left upper extremity and an
additional 50 percent impairment of the right wrist due to atrophy, for a total 60 percent
impairment of the right upper extremity. He also found that appellant reached maximum
medical improvement in 2005.
In an October 26, 2006 report, the Office medical adviser found that appellant was not
entitled to any additional impairment for her left and right upper extremities.
By decision dated October 31, 2006, the Office denied modification of the May 23, 2006
schedule award decision.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act4 set forth the
number of weeks of compensation to be paid for permanent loss, or loss of use of the members
of the body listed in the schedule. Where the loss of use is less than 100 percent, the amount of
compensation is paid in proportion to the percentage loss of use.5 However, the Act does not
specify the manner in which the percentage of loss of use of a member is to be determined. For
consistent results and to insure equal justice under the law to all claimants, the Office has
adopted the A.M.A., Guides fifth edition as the standard to be used for evaluating schedule
losses.6
ANALYSIS
The Board finds that the case is not in posture for decision.
The Office medical adviser found in his April 1, 2005 report that appellant had a
12 percent impairment of her right upper extremity and a 12 percent impairment of her left
extremity based on the reports of Drs. Bednar, Torres and Yen. He stated that appellant had a
3

In this report, Dr. Yen initialed his concurrence on a copy of Dr. Torres’ September 22, 2004 report; he also
supplemented Dr. Torres’ findings in this report with his own, handwritten annotations.
4

5 U.S.C. §§ 8101-8193; see 5 U.S.C. § 8107(c).

5

5 U.S.C. § 8107(c)(19).

6

20 C.F.R. § 10.404.

3

Grade 3 sensory deficit in the distribution of the median nerve to the thumb and index finger on
the right, based on a 30 percent deficit out of a maximum 39 percent pursuant to Tables 16-10
and 16-15 of the A.M.A., Guides. However, the Office medical adviser failed to specify the
methods by which he calculated a 12 percent bilateral upper extremity rating. He did not
examine appellant and derived his 12 percent impairment ratings without indicating the source of
the measurements he relied on. The Office medical adviser stated that he calculated 12 percent
impairment based on a 30 percent strength deficit, which is ratable for a Grade 3 sensory deficit
at Table 16-10. The Board notes that, while a Grade 3 sensory deficit at Table 16-10 yields a
sensory deficit of 26 to 60 percent, the Office medical adviser does not provide any explanation
of how he used this calculation, in conjunction with Table 16-15, to render a 12 percent
impairment rating.7 The Office medical adviser also failed to indicate which sections of Table
16-15 he relied on in calculating a 12 percent impairment rating in the right and left upper
extremities in the distribution of the median nerve to the thumb and index finger, right side. The
Office, therefore, erred in finding that appellant had a 12 percent impairment of the right and left
upper extremities based on the opinion of the Office medical adviser.
CONCLUSION
The Board finds that the case is not in posture for decision with regard to an impairment
based on the left and right upper extremities and the case is remanded for further development.
After such development as it deems necessary, the Office shall issue a de novo decision.

7

Table 16-15 provides a method for determining upper extremity impairments due to unilateral sensory or motor
deficits or to combined 100 percent deficits of the major peripheral nerves. A.M.A., Guides at 492.

4

ORDER
IT IS HEREBY ORDERED THAT the May 23, 2006 decision is set aside and the case
is remanded to the Office of Workers’ Compensation Programs for further action consistent with
this decision of the Board.
Issued: August 7, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

